number release date id office uilc cca_2009063008282737 ------------- from -------------------- sent tuesday date am to -------------------------- cc ------------ subject re f u on email it depends on how you got it sec_301_6223_c_-1 says that a poa given for other purposes will not be given effect for tefra purposes unless the partner files a statement asking that it be given such effect the existing form_2848 only references his individual income_tax form_1040 matters his letter says that tefra notices should be provided to his attorney's accompanied this request and his request can fairly be construed as referring to that form_2848 you don't need anything further if there is any doubt you can send him a letter asking that he specifically state that pursuant to the above regulation that he is asking that his existing poa form be given effect for tefra purposes or he can provide a new form_2848 that specifically references tefra partnership matters if the existing form_2848
